DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

STATUS OF CLAIMS
This action is in reply to the Application filed on 09/27/2018.
Claims 1–20 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
The following is a quotation of 35 U.S.C. 101 which forms the basis for all non-statutory subject matter rejections set forth in this Office action:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
CLAIMS 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without sufficiently being integrated into a practical application and without significantly more. 
STEP 1: CLAIMS 1, 9, & 17 recite a computer-implemented method, a computer program product, and a computer processing system for medical conversation generation. The claims are directed to a process, which is a statutory category of invention. 
STEP 2A, PRONG ONE: According to the 2019 Revised Patent Subject Matter Eligibility Guidance, the first prong of the first step of the § 101 analysis (STEP 2A-1) is . 
CLAIMS 1, 9 & 17 recite, at least in part a computer-implemented method for medical conversation generation, comprising: receiving, by a processor device, clinical findings for a patient; calculating, by the processor device based on the clinical findings, (i) a suspected disease and (ii) symptoms for inquiry with (iii) a symptom significance for each of the symptoms; decomposing, by the processor device, the symptoms from a multi-dimensional abstraction; selecting, by the processor device, an inquiry strategy based on the symptom significance calculated for each of the symptoms; calculating, by the processor device based on a decomposition of the symptoms and the inquiry strategy, a combination benefit/cost and evaluating the combination benefit/cost to provide an optimized combination result; and generating, by the processor device, an acoustic-based inquiry suite for the patient based on the optimized combination result.
These steps are directed to methods of organizing human activity, specifically associated with managing personal behavior or relationships or interactions between people (e.g. receiving, by a processor device, clinical findings for a patient). Alternatively, there are limitations can be categorized as mental processes that can be performed in the human mind (e.g., calculating, (i) a suspected disease and (ii) symptoms for inquiry with (iii) a symptom significance for each of the symptoms) and are thus an abstract idea consistent with the types of ideas enumerated in the 2019 PEG.
STEP 2A, PRONG TWO: The second prong of the first step of the § 101 analysis (STEP 2A-2) is to determine whether the claim elements, when viewed individually and 
The claims and specification recite additional elements including only generic computing devices, servers, networks, and database software. These elements are broadly recited in the specification at, for example, paragraph [0067] which describes the “Referring now to Fig. 4, illustrative cloud computing environment 450 is depicted. As shown, cloud computing environment 450 includes one or more cloud computing nodes 410 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 454A, desktop computer 454B, laptop computer 454C, and/or automobile computer system 4554N may communicate.” This description further applies to the other computing devices, servers, and networks described in the specification.  The claim as a whole merely describes how to generally “apply” the concept of medical conversation generation in a computer environment.  The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing process. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Furthermore, the additional claimed elements, noted above, when viewed individually and as an ordered combination do not integrate the abstract idea into a practical application. The claim does not improve the functioning of any computerized device nor improves another technology or technical process, or does not provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment, or describes mere instructions to implement an abstract idea on a computer. The use of the additional elements noted above as tools to 
STEP 2B: The second step of the § 101 analysis (STEP2B) is to determine whether the claim elements, when viewed individually and as an ordered combination, contain “an inventive concept sufficient to transform the claimed abstract idea into a patent-eligible application.” Alice, 134 S. Ct. at 2357. The claim does not include additional elements that are sufficient to amount to significantly more than the abstract idea. As discussed above with respect to integration of the abstract idea into a practical application, using additional elements to perform the generic computer functions noted above amount to no more than mere instructions to apply the abstract idea using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. As such, these additional elements, when considered singly and in combination, do not recite significantly more than the abstract idea above and thus are also directed to the same abstract idea but further limit the abstract idea by providing information about the types of information and/or are field of use. The claim is not patent eligible.
CLAIMS 2-8, 10-16, & 18-20 merely provide information about the independent claims, and therefore only serve to further limit the abstract idea of claim 1. Looking at each of the claims individually, all of them are merely descriptive material of the independent claims. The dependent claims inherit all of the limitations of the 2-8, 10-16, & 18-20 are abstract ideas and do not contain additional elements for consideration.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
CLAIMS 1-20 are rejected as under 35 U.S.C. 103(a) as being unpatentable over RXList (RXList NPL Documentation) in view of SymCat (SymCat NPL Documentation).

CLAIM 1, 9, & 17 – 

substantially the same reasons as the first independent claim. 

RXList teaches a method having the limitations of:
A computer-implemented method for medical conversation generation, comprising: receiving, by a processor device, clinical findings for a patient (see RXList Images 1-4.  RXList describes symptom input checker.  “Clinical findings” also described as symptoms, are input through the user interface as seen in image 1.  Therefore, they are received by a processor device.)
decomposing, by the processor device, the symptoms from a multi-dimensional abstraction (see RXList Images 1-4.  RXList presents a three dimensional model for selective the symptoms)

RxList does not explicitly disclose the below limitations:
However, SymCat teaches a method having the limitations of:
calculating, by the processor device based on the clinical findings, (i) a suspected disease and (see SymCat Image 9 for calculated percentages in the green box on the right hand side labeled, “thinking about..” which represent the a potential of a particular diagnosis.)(ii) symptoms for inquiry with (see SymCat Image 4,5, and 9. On Image 9 you can see Related symptom inquiries based on a selected symptom)(iii) a symptom significance for each of the symptoms (see SymCat Image 10 which demonstrates a symptom significance for each of the symptom under flu-like syndrome  and chills…” Please note the percentages there as wekll. And see SymCat Image 9 for calculated percentages in the green box on the right hand side labeled, “thinking about..” which represent the a potential of a particular diagnosis.)
selecting, by the processor device, an inquiry strategy based on the symptom significance calculated for each of the symptoms; (see SymCat Image 4,5, and 9 for an inquiry strategy. See SymCat Image 9 for calculated percentages in the green box on the right hand side labeled, “thinking about..” which represent the a potential of a particular diagnosis.)
calculating, by the processor device based on a decomposition of the symptoms and the inquiry strategy, a combination benefit/cost and evaluating the combination benefit/cost to provide an optimized combination result; (see SymCat Image 11-13 which include an estimated for going to the emergency room based on the symptoms.  Note: Applicant should further clarify what is intended in this limitation)
generating, by the processor device, an acoustic-based inquiry suite for the patient based on the optimized combination result. (see SymCat Image 5, 6, 11-13 for Examiner’s interpretation of an inquiry suite for the patient. Note: Applicant should further clarify what is intended in this limitation)

It would have been obvious to one of ordinary skill in the art, at the time of the effective filing date, to expand the system of RxList in view of SymCat to calculate a symptom SymCat Image 9 for calculated percentages in the green box on the right hand side labeled, “thinking about..” which represent the a potential of a particular diagnosis.)

CLAIM 2 & 10 – 
RxList in view of SymCat discloses a method having the limitations of claim 1 & 9. 
SymCat further discloses a method having the limitation of:
The computer-implemented method of claim 1, wherein the inquiry strategy is selected from the group consisting of (a) combination versus discrimination; (b) cross-diseases combination; and (c) symbiosis combination (see SymCat Image 4 and 5)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 3 & 11 – 
RxList in view of SymCat discloses a method having the limitations of claim 1 & 9. 
RxList further discloses a method having the limitation of:
The computer-implemented method of claim 1, wherein the multi-dimensional abstraction comprises element representative of various body parts with corresponding diseases and the symptoms of the corresponding diseases. (see RXList Images 1-4.  RXList presents a three dimensional model for selective the symptoms, which later lead to corresponding diseases.)

CLAIM 4 & 12 – 
RxList in view of SymCat  discloses a method having the limitations of claim 1 & 9.
RxList further discloses a method having the limitation of:
The computer-implemented method of claim 1, wherein the multi-dimensional abstraction comprises a symptoms model. (see RXList Images 1-4.  RXList presents a three dimensional model for selective the symptoms.)

CLAIM 5 & 13 – 
RxList in view of SymCat  discloses a method having the limitations of claim 1 & 9. 
RxList further discloses a method having the limitation of:
The computer-implemented method of claim 1, further comprising converting to the clinical findings from an image-based format to a text-based format (see RXList Images 1-4.  RXList presents a three dimensional image model for selecting the symptoms, which are then converted to a text-based based format.)

CLAIM 6, 14, & 20 – 
RxList in view of SymCat discloses a method having the limitations of claim 1, 9, & 17. 
RxList further discloses a method having the limitation of:
The computer-implemented method of claim 1, further comprising forming a symptoms forest with each of trees of the symptoms forest corresponding to a RXList Images 1-4.  RXList presents a three dimensional image model for selecting the symptoms, which are then converted to a text-based based format. Different symptoms branch out and later conclude potential diseases.)

CLAIM 7 & 15 – 
RxList in view of SymCat discloses a method having the limitations of claim 1 & 9. 
SymCat further discloses a method having the limitation of:
The computer-implemented method of claim 1, wherein said generating step generates the acoustic-based inquiry suite using a natural language processing system and a text-to- speech system. (see SymCat Image 5, 6, 11-13)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 8 & 16 – 
RxList in view of SymCat discloses a method having the limitations of claim 1 & 9. 
SymCat further discloses a method having the limitation of:
The computer-implemented method of claim 1, wherein said generating step comprises responding to patient replies to the inquiry suite in a conversational manner, wherein said responding step is performed to specifically obtain SymCat Image 5, 6, 11-13)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 18 – 
RxList in view of SymCat discloses a method having the limitations of claim 17. 
SymCat further discloses a method having the limitation of:
The computer processing system of claim 17, further comprising a natural language processing system and a text-to-speech system for enabling a conversational exchange between the user and the computer processing system directed to obtaining additional details on the symptoms of the patient. (see SymCat Image 1, 2, 5, 6, 11-13)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

CLAIM 19 – 
RxList in view of SymCat  discloses a method having the limitations of claim 17. 
SymCat further discloses a method having the limitation of:
The computer processing system of claim 17, further comprising an automatic speech recognition system for recognizing patient uttered replies to the inquiry suite. (see SymCat Image 5, 6, 11-13)

The motivations to combine the above mentioned references are discussed in the
rejection of claim 1, and incorporated herein.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohmad Muqueeth whose telephone number is (571-272-5442)  The examiner can normally be reached M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M. M./
Examiner, Art Unit 3686

/MICHAEL TOMASZEWSKI/           Primary Examiner, Art Unit 3686